DETAILED ACTION
This office action is in response to the amendment filed on 12/17/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 9,508,727) in view of Lee (US 2017/0025511) and further view of Azmat (US 2017/0117223).
With respect to Claim 1, Park discloses (Fig 3a-3b) most aspects of the current invention including a semiconductor device comprising:
a substrate (110)
an isolation pattern (112) defining active fins (AC) on the substrate, each of the active fins extending longitudinally in a first direction, and the active fins being spaced in a second direction crossing the first direction
a gate electrode (GLA/GLB) extending longitudinally in the second direction on the active fins and the isolation pattern
an isolation structure (IGR3) on a portion of the isolation pattern interposed between neighboring ones of the active fins in the second direction
However, Park does not show the isolation structure comprising a first pattern of first material, the first pattern having a side surface and a bottom surface, and a second pattern of second material different from the first material, the second pattern covering the bottom surface and a lower part of the side surface of the first pattern, and the second pattern having an upper surface adjacent a boundary between the lower part of the side surface of the first pattern and an upper part of the side surface of the first pattern, wherein the first and second patterns extend through the gate electrode and the second pattern does not cover the upper part of the side surface of the first pattern.

On the other hand, Lee discloses (Fig. 10-11c) a semiconductor device comprising an isolation structure (121b) on a portion of an isolation pattern (103) interposed between neighboring ones of active fins (101), the isolation structure including: a first pattern (124) of first material, the first pattern having a side surface and a bottom surface, and a second pattern of second material (122) different from the first material, the second pattern covering the bottom surface and a lower part of the side surface of the first pattern, wherein the first and second patterns extend through a gate electrode (160). Lee teaches doing so to allow the second pattern of second material to extend from on the device isolation layer, which is disposed between the second gate electrodes adjacent to each other in the second direction, onto sidewalls of the second gate electrodes adjacent to each other (Par 106).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have the isolation structure including: a first pattern of first material, the first pattern having a side surface and a bottom surface, and a second pattern of second material different from the first material, the second pattern covering the bottom surface and a lower part of the side surface of the first pattern wherein the first and second patterns extend through a gate electrode in the device of Park to allow the second pattern of second material to extend from on the device isolation layer, which is disposed between the second gate electrodes adjacent to each other in the second direction, onto sidewalls of the second gate electrodes adjacent to each other.


However Lee does not show the second pattern having an upper surface adjacent a boundary between the lower part of the side surface of the first pattern and an upper part of the side surface of the first pattern, and the second pattern does not cover the upper part of the side surface of the first pattern.
On the other hand, Azmat discloses (Fig. 11-12) a semiconductor device comprising an isolation structure on a portion of an isolation pattern (235) interposed between neighboring ones of active fins (207), the isolation structure including: a first pattern (265) of first material, and a second pattern of second material (260) different from the first material, the second pattern having an upper surface adjacent a boundary between the lower part of the side surface of the first pattern and an upper part of the side surface of the first pattern, and the second pattern does not cover the upper part of the side surface of the first pattern. Azmat teaches doing so to perform a back-end-of-line (BEOL) process for forming a routing circuit of a logic semiconductor device (par 244).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have the second pattern having an upper surface adjacent a boundary between the lower part of the side surface of the first pattern and an upper part of the side surface of the first pattern, and the second pattern does not cover the upper part of the side surface of the first pattern in the device of Park to perform a back-end-of-line (BEOL) process for forming a routing circuit of a logic semiconductor device (par 244).
With respect to Claim 2, Lee discloses (Fig. 10-11c) wherein the upper surface of the second pattern of the isolation structure is substantially coplanar with or situated at a level lower than that of upper surfaces of the active fins.
With respect to Claim 3, Lee discloses (Fig. 10-11c) wherein the second pattern of the isolation structure extends entirely around a lower portion of the first pattern of the isolation structure.
With respect to Claim 4, Azmat discloses (Fig. 11-12) wherein the second pattern of the isolation structure extends entirely around a lower portion of the first pattern of the isolation structure.
With respect to Claim 5, Lee discloses (Fig. 10-11c) wherein the first pattern of the isolation structure comprises silicon nitride (SiNx), and the second pattern of the isolation structure comprises silicon oxide (Si02) (par 78).
With respect to Claim 6, Lee discloses (Fig. 10-11c) further comprising: a gate insulation pattern (161) covering a lower surface and a side surface of the gate electrode (160).
With respect to Claim 7, Lee discloses (Fig. 10-11c) wherein the gate insulation pattern covers the upper part of the side surface of the first pattern of the isolation structure and the upper surface and a side surface of the second pattern of the isolation structure.
With respect to Claim 8, Lee discloses (Fig. 14a-14c) wherein the gate insulation pattern has respective parts covering opposite side surfaces of the second pattern of the isolation structure, the semiconductor device further comprising: a dummy gate insulation pattern (111) disposed on said portion of the isolation pattern as interposed between said portion of the 
With respect to Claim 9, Lee discloses (Fig. 14a-14c) wherein the dummy gate insulation pattern comprises silicon oxide, and the gate insulation pattern is a material having a high dielectric constant greater than that of silicon oxide (par 124 and 148).
With respect to Claim 10, Lee discloses (Fig. 8) wherein the first pattern of the isolation structure has an elliptical shape or a substantially circular shape in a plan view.
With respect to Claim 11, Park discloses (Fig 3a-3b) wherein the first and second directions are substantially orthogonal to each other.
With respect to Claim 12, Park discloses (Fig 3a-3b) most aspects of the current invention including a semiconductor device comprising:
a gate electrode (GLA/GLB) extending longitudinally in a direction on a substrate; 
an insulating isolation structure (IGR3) extending through the gate electrode and separating the gate electrode into two parts in said direction, 
However, Park does not show the isolation structure comprising an upper portion; and a lower portion having a width greater than a width of the upper portion along said direction, the lower portion comprising: an inner portion of first material that is integral with the upper portion; and an outer portion of second material different from the first material and that extends around the inner portion and wherein the outer portion of the lower portion does not extend between the upper portion and the gate electrode.

On the other hand, Lee discloses (Fig. 1-6) a semiconductor device comprising an isolation structure (121) on a portion of an isolation pattern (103) interposed between neighboring ones of active fins, the isolation structure including an upper portion (121U); and a lower portion (121L) having a width greater than a width of the upper portion as each taken in a first direction, the lower portion including: an inner portion of first material and integral with the upper portion. Lee teaches doing so to provide a lower portion of the gate separation patterns disposed between the gate structures (par 78).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have the isolation structure comprising an upper portion; and a lower portion having a width greater than a width of the upper portion along said direction, the lower portion comprising: an inner portion of first material that is integral with the upper portion in the device of Park to provide a lower portion of the gate separation patterns disposed between the gate structures.
However, Lee does not show the isolation structure comprising an outer portion of second material different from the first material and that extends around the inner portion and wherein the outer portion of the lower portion does not extend between the upper portion and the gate electrode.
On the other hand, Azmat discloses (Fig. 11-12) a semiconductor device comprising an isolation structure on a portion of an isolation pattern (235) interposed between neighboring ones of active fins (207), the isolation structure including: a inner pattern (265) of first material, and an outer pattern of second material (260) different from the first material, the outer portion extends around the inner portion and wherein the outer portion of the lower portion  teaches doing so to perform a back-end-of-line (BEOL) process for forming a routing circuit of a logic semiconductor device (par 244).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have the isolation structure comprising an outer portion of second material different from the first material and that extends around the inner portion and wherein the outer portion of the lower portion does not extend between the upper portion and the gate electrode in the device of Park to perform a back-end-of-line (BEOL) process for forming a routing circuit of a logic semiconductor device (par 244).
With respect to Claim 13, Lee discloses (Fig. 1-6) wherein the inner portion of the lower portion of the insulating isolation structure is a material substantially the same as that of the upper portion of the insulating isolation structure, and the inner portion of the lower portion of the insulating isolation structure has a width in said direction equal to the width of the upper portion.
Regarding claim 13, Differences in the widths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such widths are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the widths and similar widths are known in the art (see e.g. Lee), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Park.
The specification contains no disclosure of either the critical nature of the claimed widths or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 14, Lee discloses (Fig. 1-6) wherein the upper portion of the insulating isolation structure and the inner portion of the lower portion of the insulating isolation structure each comprise silicon carbonitride (SiCN) or silicon oxycarbonitride (SiOCN), and the outer portion of the lower portion of the insulating isolation structure comprises silicon nitride (SiNx) or silicon oxide (SiO2) (par 78).
With respect to Claim 15, Azmat discloses (Fig. 11-12) wherein the outer portion of the lower portion of the insulating isolation structure covers a side surface and a bottom surface of the inner portion of the lower portion of the insulating isolation structure.
With respect to Claim 16, Lee 
With respect to Claim 17, Park discloses (Fig 3a-3b) further comprising: an isolation pattern (112) defining active fins on the substrate, wherein the gate electrode (GLA/GLB) is disposed on the active fins and the isolation pattern, and the insulating isolation structure (IGR3) is disposed on a portion of the isolation pattern interposed between neighboring ones of the active fins.
With respect to Claim 18, Lee discloses (Fig. 1-6) wherein an upper surface of the lower portion of the insulating isolation structure is substantially coplanar with or situated at a level lower than that of upper surfaces of the active fins.
With respect to Claim 19, Park discloses (Fig 3a-3b) most aspects of the current invention including a semiconductor device comprising:
a substrate (110)
an isolation pattern (112) defining active fins (AC) on the substrate, each of the active fins extending longitudinally in a first direction, and the active fins being spaced in a second direction crossing the first direction
a gate structure (GLA/GLB)  extending in the second direction on the active fins and the isolation pattern
a gate spacer (124) covering each of opposite side surfaces in the first direction of the gate structure
an isolation structure (IGR3) extending through the gate structure


However, Park does not show the isolation structure including a second pattern and a first pattern stacked on the second pattern, the first and second patterns being of different materials from each other, wherein the first pattern of the isolation structure is spaced from the gate spacer and does not contact the gate spacer.
On the other hand, Lee discloses (Fig. 10-11c) a semiconductor device comprising an isolation structure (121b), the isolation structure including a second pattern (122) and a first pattern (124) stacked on the second pattern, the first and second patterns being of different materials from each other. Lee teaches doing so to allow first pattern of a second material to extend from on the device isolation layer, which is disposed between the second gate electrodes adjacent to each other in the second direction, onto sidewalls of the second gate electrodes adjacent to each other (Par 106).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have the isolation structure including a second pattern and a first pattern stacked on the second pattern, the first and second patterns being of different materials from each other in the device of Park to allow the second pattern of second material to extend from on the device isolation layer, which is disposed between the second gate electrodes adjacent to each other in the second direction, onto sidewalls of the second gate electrodes adjacent to each other.
However, Lee does not show wherein the first pattern of the isolation structure is spaced from the gate spacer and does not contact the gate spacer.

On the other hand, Azmat discloses (Fig. 11-12) a semiconductor device comprising an isolation structure on a portion of an isolation pattern (235) interposed between neighboring ones of active fins (207), the isolation structure including a second pattern (260) and a first pattern (265) stacked on the second pattern, wherein the first pattern of the isolation structure is spaced from a gate spacer (220) and does not contact the gate spacer. Azmat teaches doing so to perform a back-end-of-line (BEOL) process for forming a routing circuit of a logic semiconductor device (par 244).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the first pattern of the isolation structure is spaced from the gate spacer and does not contact the gate spacer in the device of Park to perform a back-end-of-line (BEOL) process for forming a routing circuit of a logic semiconductor device.
With respect to Claim 20, Lee discloses (Fig. 10-11c) wherein the gate structure includes a gate electrode (160), and a gate insulation pattern (161) covering a lower surface and a side surface of the gate electrode, and wherein the gate insulation pattern covers a side surface of the isolation structure and contacts the gate spacer.
Response to Arguments
Applicant’s amendments filed on December 17, 2020, responding to the office action mailed 9/30/2020 have been fully considered but are not persuasive. Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the newly applied references being used in the current rejection. The current office action is final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814